Exhibit 10.2

Promissory Note

THIS NOTE WAS ISSUED IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT COVERING THE TRANSFER OR AN OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUER THAT SUCH REGISTRATION UNDER THE ACT IS NOT REQUIRED.

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE PRICE, THE TOTAL AMOUNT
OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF THE
NOTE, PLEASE CONTACT LSB INDUSTRIES, INC. 16 SOUTH PENNSYLVANIA AVENUE OKLAHOMA
CITY, OKLAHOMA 73107 ATTENTION: MARK T. BEHRMAN.

[Remainder of Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

$50,000,000      November 9, 2015    Note No. 1   

FOR VALUE RECEIVED, the undersigned, LSB Industries, Inc., a Delaware
corporation (the “Issuer”), hereby unconditionally promises to pay to LSB
Funding LLC, a Delaware limited liability company (the “Purchaser”), in lawful
money of the United States of America and in immediately available funds, the
principal amount of FIFTY MILLION DOLLARS ($50,000,000), at such times and at
such place as are specified in, and in accordance with the provisions of, the
Note Purchase Agreement (as hereinafter defined). This Promissory Note (this
“Note”) is referred to in and was executed and delivered pursuant to that
certain Note Purchase Agreement dated as of November 9, 2015 (as amended,
restated, modified or supplemented from time to time, the “Note Purchase
Agreement”) among the Issuer, the Purchaser and the other parties thereto, to
which reference is hereby made for a statement of the terms and conditions under
which this Note is to be made and repaid. All capitalized terms used herein
shall, unless otherwise defined, have the meanings for purposes hereof assigned
to such terms in the Note Purchase Agreement.

The Issuer further promises to pay interest on the outstanding unpaid principal
amount hereof, as provided in the Note Purchase Agreement, from the date hereof
until payment in full hereof at the rate or rates per annum specified in
Section 2.02 of the Note Purchase Agreement. Interest shall be payable with
respect to the Note, in arrears, on the dates, and upon the occurrence and
continuance of the events, specified in Section 2.02 of the Note Purchase
Agreement or as otherwise provided therein.

The Obligations under this Note and under the Note Purchase Agreement are
guaranteed by the Guarantors pursuant to the terms specified in Article 9 of the
Note Purchase Agreement.

The Issuer and each endorser, guarantor and surety of this Note hereby, to the
extent permitted by applicable law, waive presentment, demand, notice, protest
and all other formalities of any kind. In any action on this Note, to the extent
permitted by applicable law, the Purchaser or its permitted assignee need not
produce or file the original of this Note, but need only file a photocopy of
this Note certified by the Purchaser or such permitted assignee to be a true and
correct copy of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under any
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note. Whenever in this Note reference is
made to the Purchaser or the Issuer, such reference shall be deemed to include,
as applicable, a reference to their respective successors and permitted assigns.
The provisions of this Note shall be binding upon and shall inure to the benefit
of such successors and permitted assigns. The Issuer’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Issuer.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Note as of the date
first written above.

 

LSB INDUSTRIES, INC., a Delaware corporation By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Interim CEO

[SIGNATURE PAGE TO PROMISSORY NOTE]